IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

HOLLYWOOD FIREFIGHTERS’                   )
PENSION FUND and SHEET METAL              )
WORKERS’ LOCAL UNION NO. 80               )
PENSION TRUST FUND, on behalf of          )
themselves and all others similarly       )
situated,                                 )

                   Plaintiffs,
                                          )
       v.                                 ) C.A. No. 2020-0880-SG
                                          )
JOHN C. MALONE, GREGORY B.                )
MAFFEI, GREGG L. ENGLES,                  )
RONALD A. DUNCAN, DONNE F.                )
FISHER, and RICHARD R. GREEN,             )
                                          )
                   Defendants.            )



                         MEMORANDUM OPINION

                       Date Submitted: October 5, 2021
                       Date Decided: November 8, 2021


Gregory V. Varallo and Andrew E. Blumberg, of BERNSTEIN LITOWITZ
BERGER & GROSSMANN LLP, Wilmington, Delaware; Michael Hanrahan, Kevin
H. Davenport, and Mary S. Thomas, of PRICKETT, JONES & ELLIOTT, P.A.; OF
COUNSEL: Mark Lebovitch, Jacqueline Y. Ma, and Daniel E. Meyer, of
BERNSTEIN LITOWITZ BERGER & GROSSMANN LLP, New York, New York;
Lee D. Rudy, Eric L. Zagar, Christopher M. Windover, and Matthew C. Benedict, of
KESSLER TOPAZ MELTZER & CHECK, LLP, Randor, Pennsylvania; Robert D.
Klausner, of KLAUSNER KAUFMAN JENSEN & LEVINSON, P.A., Plantation,
Florida; and Aaron T. Morris, of MORRIS KANDINOV LLP, Stowe, Vermont,
Attorneys for Plaintiffs Hollywood Firefighters’ Pension Fund and Sheet Metal
Workers’ Local Union No. 80 Pension Trust Fund.
Robert S. Saunders, Joseph O. Larkin, Matthew P. Majarian, and Ryan M. Lindsay,
of SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP, Wilmington, Delaware;
OF COUNSEL: Richard B. Harper, Thomas E. O’Brien, and Vern Cassin, of BAKER
BOTTS LLP, New York, New York, Attorneys for Defendants John C. Malone and
Gregory B. Maffei.

Kenneth J. Nachbar, Megan W. Cascio, Thomas P. Will, and Sarah P. Kaboly, of
MORRIS, NICHOLS, ARSHT & TUNNELL LLP, Wilmington, Delaware,
Attorneys for Defendant Gregg L. Engles.

Douglas D. Herrmann and Emily L. Wheatley, of TROUTMAN PEPPER
HAMILTON SANDERS LLP, Wilmington, Delaware, Attorneys for Defendants
Ronald A. Duncan, Donne F. Fisher, and Richard R. Green.




GLASSCOCK, Vice Chancellor
      To historically-minded Delawareans, the Wedge brings to mind a political

delta of land at the state’s northwestern corner. Delaware’s western boundary is the

Transpeninsular line, separating the state from Maryland. Its northern boundary

with Pennsylvania, uniquely, is formed by an arc with a radius of twelve miles—the

Twelve Mile Circle line—measured (originally at least) from the cupola of the Court

House in New Castle. The line separating Maryland and Pennsylvania, of course, is

the Mason-Dixon line. If these three lines were intended to meet at a point, that

intention was frustrated.      The tangent of the Twelve Mile Circle missed the

intersection of Mason-Dixon and Transpeninsular lines, passing to its east, and

intersecting the Transpeninsular to the south. The rough square-mile triangle

resulting was the subject of a boundary dispute between Pennsylvania and Delaware

not settled until the 1920s.

      Corporate finance academics have another delta in mind when they speak of

“the Wedge.” That delta represents the difference between the percentage of

corporate ownership held by a stockholder, and the percentage of voting power

represented by her stock; that differential results where various classes of stock have

distinct voting rights. Where voting power is concentrated in stockholders owning

a minority of corporate equity, misalignments of interest arise, and the greater such

disparity (the larger the Wedge, in other words) the more the misalignment decreases

the value of the company, theoretically at least.

                                          1
       Before me is a contested mootness fee request.              The Plaintiffs sought

injunctive relief regarding a corporate merger, arguing that the merger violated

Delaware General Corporation Law (the “DGCL”), specifically Section 203. 1 The

parties agreed to a preliminary injunction stipulation (the “PI Stipulation”) that,

among other features, decreased the Wedge that would exist, post-transaction. The

litigation continued over other issues resulting from the transaction, and the

Plaintiffs procured a large damages award for their class (the “Settlement”), for

which I have approved their attorneys’ fees and costs in the amount of $22 million.2

That award is not at issue. The Plaintiffs here have filed a motion for a mootness

fee (the “Motion”), seeking an additional $22 million, for the benefits conferred by

the PI Stipulation, most but not all of which, in their view, is justified by the

reduction of the Wedge. They refer to an expert report, which ascribes very large

theoretical benefits to the Wedge reduction. The Defendants agree that a mootness

fee is appropriate, for the benefit achieved of compliance of the merger with Section

203, but argue that the benefits of the Wedge reduction are speculative and do not

run to the Plaintiff class. They suggest an award of $1 (or perhaps $2) million. I

find that I can award an appropriate mootness fee without addressing the pertinence




1
 8 Del. C. § 203.
2
 Stipulation and Agreement of Settlement, Compromise, and Release, Dkt. No. 123 [hereinafter
“Settlement Stip.”].
                                             2
of the contentious Wedge issue. I find a fee of $9.35 million appropriate. My

reasoning follows.

                                     I. BACKGROUND 3

       A. The Parties

       The Plaintiffs in the action are Hollywood Firefighters’ Pension Fund, West

Palm Beach Firefighters’ Pension Fund, and Sheet Metal Workers’ Local Union No.

80 Pension Trust Fund (together, the “Plaintiffs”).4

       The Defendants in the action include GCI Liberty, Inc. (“GCI” or the

“Company”) and members of its Board of Directors (the “Board”): John C. Malone,

Gregory B. Maffei, Gregg L. Engles, Ronald A. Duncan, Donne F. Fisher, Richard

R. Green, and Sue Ann Hamilton (collectively with the Company, the

“Defendants”).5 Malone is GCI’s Chairman of the Board. Maffei is GCI’s chief

executive officer.


3
  I draw these facts from the PI Stipulation and from the parties’ papers submitted in connection
with the Motion. Where further facts are necessary, I draw from the First Amended Complaint,
following In re Activision Blizzard, Inc. S’holder Litig. See In re Activision, 124 A.3d 1025, 1030–
31 (Del. Ch. 2015). “The Complaint’s contents provide a sound basis for evaluating the
Settlement, because its allegations present Lead Counsel’s claims in the strongest possible
light . . . . What follows are not formal factual findings.” Id. While this Motion pertains
specifically to the PI Stipulation and fees associated with the same, rather than the Settlement, the
Activision reasoning still applies.
4
  West Palm Beach Firefighters’ Pension Fund ultimately withdrew as a Plaintiff in the action on
February 19, 2021. See Granted ([Proposed] Order Granting Withdrawal of Plaintiff West Palm
Beach Firefighters’ Pension Fund), Dkt. No. 113. It has been included in the above definition for
purposes of strictly construing the factual universe as it existed at the time of the PI Stipulation.
5
  See Stip. at 2. Similarly, Sue Ann Hamilton and GCI were not named as defendants in the Second
Amended Complaint, but have been included in the above definition to reflect the facts existing at
the time of the PI Stipulation. See Second Am. Verified Class Action Compl., Dkt. No. 87.
                                                 3
       The term Stipulating Parties includes each of the Plaintiffs and the

Defendants. 6

       B. Factual Overview

              1. The Original Merger Agreement and Merger Consideration

       The instant case arose from the stock-for-stock merger between the Company

and Liberty Broadband Corporation (“Broadband”), announced in August 2020 (the

“Merger”).7 The consideration for the Merger anticipated at that time, broadly

speaking, would effect an exchange of the Company’s one-vote-per-share Series A

stock (“GCI Series A stock”) for Broadband’s zero-vote-per-share Series C stock

(“Broadband Series C stock”).8 The consideration also contemplated Malone, the

Chairman of GCI, and Maffei, the CEO of GCI, each converting their shares of the

Company’s ten-vote-per-share Series B stock (“GCI Series B stock”) into

Broadband’s ten-vote-per-share Series B stock (“Broadband Series B stock”). 9

       Further, Maffei owned certain GCI options (the “GCI Series B Options”)

exercisable for shares of supervoting GCI Series B stock. 10 As a result of the Merger,

these GCI Series B Options were to be converted into Broadband options exercisable



6
  Granted (Stipulation and [Proposed] Order Withdrawing Mot. for Prelim. Inj.) 2, Dkt. No. 84
[hereinafter “Stip.”].
7
   Pls.’ Opening Br. Supp. Mot. Att’ys’ Fee Award Benefits Conferred by the Prelim. Inj.
Stipulation 1, Dkt. No. 125 [hereinafter “OB”].
8
  Id. at 3–4.
9
  Id. at 4.
10
   Id. at 16.
                                             4
for Broadband Series B stock (the “Rollover Broadband Series B Options”),

preserving the supervoting nature of the Series B across the conversion. 11

        In addition to the anticipated conversions in connection with the Merger,

Malone negotiated for a relatively bespoke agreement that would have provided him

with the ability to maintain his 49% voting power in the combined company post-

Merger if his voting power was diluted (the “Exchange Agreement”).12             The

Exchange Agreement would have operated by exchanging shares of Broadband

Series C stock for Broadband Series B stock (i.e., exchanging zero-vote shares for

ten-vote shares).13

        Although less thoroughly briefed, the Exchange Agreement is alleged to have

been designed such that “personal benefits” encapsulated in the agreement could be

transferred from Malone to Maffei.14 The Plaintiffs also alleged that Malone

“insisted on” the ability to transfer his supervoting shares to Maffei,15 though it is

unclear whether the transferability pertained to pre-Merger GCI Series B stock or

post-Merger Broadband Series B stock, and whether the transferability was

memorialized in the Exchange Agreement or elsewhere.




11
   Id. at 17.
12
   Id. at 5.
13
   Id.
14
   Id.
15
   Id.
                                          5
              2. The Design of the Original Merger

       The Plaintiffs’ Opening Brief in support of the Motion alleges that the genesis

of actions behind the Merger was in November 2019, when Maffei, as CEO of GCI,

communicated to investors that the market overvalued GCI relative to Broadband.16

The Plaintiffs’ discovery prior to the filing of the First Amended Complaint

indicated that this statement was borne of deliberate changes made to the accounting

practices underlying this assertion.17 Maffei’s statements to investors allegedly

caused the GCI stock price to suffer relative to Broadband.18

       In March 2020, the exchange ratio for a merger between GCI and Broadband

was at an “all-time low” for GCI stockholders.19 On March 26, 2020, Broadband

formed a special committee which, in April, submitted an indication of interest to

the GCI Board. 20 That indication of interest was conditioned upon satisfaction of

the MFW factors.21

       Following receipt of the indication of interest, the GCI Board formed its own

Special Committee (the “Special Committee”), composed of Defendants Gregg


16
   Id.
17
   Id. at 11–12.
18
   Id. at 12.
19
   Id.
20
    Am. Verified Class Action Compl. Declaratory and Injunctive Relief, ¶ 117, Dkt. No. 39
[hereinafter “FAC”].
21
   See generally Kahn v. M&F Worldwide Corp., 88 A.3d 635 (Del. 2014) (holding that the
business judgment rule applies where (i) a special committee of independent directors has
negotiated and approved the deal and (ii) an uncoerced, fully-informed majority of the minority
stockholders has voted in favor of the transaction); FAC ¶ 66.
                                              6
Engles and Sue Ann Hamilton.22 The Plaintiffs raise concerns about Engles’s

objectivity with respect to his service on the GCI Special Committee, pointing to his

long friendships with Maffei and with Anthony Magro, a banker at Evercore, who

was ultimately hired as the Special Committee’s financial advisor. 23

       A deal had not been reached at the beginning of June 2020, when the GCI

stock price began to recover, causing the exchange ratio for the potential transaction

to increase.24 On June 23 and June 24, 2020, Malone’s counsel informed the Special

Committee that Malone had adopted a Rule 10b5-1 trading plan.25 As a result,

Malone’s counsel indicated to the Special Committee that Malone might need to

make disclosures to the Securities and Exchange Commission (the “SEC”) in the

near future, including disclosure of the deal terms or a range of terms being discussed

by July 1, 2020. 26 The Plaintiffs imply that Malone’s trading plan was designed to

create an artificial time pressure to finalize deal terms.27

       The Broadband special committee made an initial offer to GCI on June 10,

2020, and the companies negotiated over the next two weeks.28 The companies

disclosed on June 29, 2020 that the special committees had reached a “‘preliminary



22
   OB 13, 19; FAC ¶ 72.
23
   OB 6, 13.
24
   Id. at 13.
25
   FAC ¶ 115.
26
   FAC ¶¶ 115, 117.
27
   Id. ¶ 117.
28
   OB 13–14.
                                            7
understanding,’” and the joint press release announcing the Merger was published

on August 6, 2020.29 The deal was conditioned on a majority of minority approval

by GCI stockholders.30

        GCI issued a definitive merger proxy on October 30, 2020, which the

Plaintiffs characterized as “materially misleading,” for the sake of obtaining

stockholder approval of the Merger. 31 In particular, the Plaintiffs complained about

the lack of information regarding the potential Section 203 violation, and the failure

to disclose management’s voting power in the post-Merger company, especially with

respect to Malone and Maffei.32

                3. Alleged Effects of the Original Plan of Merger

        The Plaintiffs’ First Amended Complaint alleged that the Merger, as outlined

above, would violate Section 203 of the DGCL, would “irreversibly and unfairly

strip GCI Liberty Series A [] holders of 100% of the voting power of their shares”

while providing those same holders with unfair economic consideration in

connection with the Merger, and would consolidate the control group (Maffei and

Malone)’s voting power over the combined entity post-Merger. 33 As above, the




29
   Id. at 17.
30
   Id.
31
   FAC ¶ 1.
32
   Id. ¶ 179.
33
   Id. ¶ 1.
                                            8
Plaintiffs also claim that the disclosure provided by the Company to its stockholders

in its merger proxy was insufficient.34

       According to the First Amended Complaint, prior to the Merger, Malone

owned approximately 4.5% of GCI’s equity, but approximately 25.4% of GCI’s

voting power.35 With respect to Broadband, Malone owned approximately 3.6% of

the equity while holding 48.8% of the voting power.36 (These discrepancies are what

the Plaintiff points to as “the Wedge.”) For his part, Maffei held 1.2% of the equity

in GCI, but 9.9% of the voting power, assuming exercise of the GCI Series B

Options.37 As a point of contrast, Maffei held 1.5% of the equity and 1.1% voting

power in Broadband, demonstrating only a small Wedge, and one inverted

comparative to the others identified.38

       Given Malone and Maffei’s historic and close relationship, the Plaintiffs

allege that the pair can be viewed as a control group with approximately 35.3%

voting control of GCI (assuming exercise of Maffei’s GCI Series B Options) and

approximately 49.9% voting control of Broadband pre-Merger. 39




34
   OB 7; FAC ¶ 3.
35
   FAC tbl. 5.
36
   Id.
37
   Id.
38
   Id.
39
   See FAC tbl. 1; OB 10–11.
                                          9
        The Merger consideration as originally designed would have expanded the

Broadband voting power figures for both Malone and Maffei following the Merger.40

The GCI Series A stockholders were slated to receive zero-vote Broadband Series C

shares, eradicating any dilutive influence they might have otherwise had upon

Malone and Maffei.41 Per the First Amended Complaint, Malone and Maffei would

have held 66.6% of the voting power of the post-Merger company, assuming the

exercise of Maffei’s Rollover Broadband Series B Options.42

        The Plaintiffs alleged further that the original Merger would have violated

Section 203 of the DGCL.43 They theorized that Malone became an interested

stockholder in May 2018, following a reincorporation merger undertaken by GCI, at

which time Malone held 26.9% of the voting power in GCI.44 This surpasses the

15% voting power threshold established for qualification as an interested

stockholder under Section 203, making Malone an interested stockholder. 45 Further,

the Plaintiffs asserted that Maffei and/or Broadband became interested stockholders

as of June 2020 under the theory that they reached an “agreement, arrangement, or

understanding” with Malone regarding voting in connection with the Merger, and




40
   See, e.g., OB at 2.
41
   FAC ¶ 9.
42
   Id. ¶ 179.
43
   Id. ¶ 15.
44
   Id. ¶ 52.
45
   Id.; see also 8 Del. C. § 203.
                                         10
that Maffei and Broadband were similarly subject to Section 203. 46 Accordingly, as

interested stockholders, Malone, Maffei, and Broadband were banned from

participating in business combinations with GCI for a period of three years.47

       To cure the alleged Section 203 defect, the Company would have needed to

seek the affirmative vote of two-thirds of the outstanding voting stock of the

Company (exclusive of that stock owned by the interested stockholder), or to fold

the Merger into an exception in the statute.48 The Settling Parties ultimately chose

the latter option, as described below.49

      Finally, the Merger required stockholder approval. The Plaintiffs claimed that

the disclosures made to stockholders regarding the Merger were insufficient.50

Among other things, the Plaintiffs sought additional disclosures with respect to the

fairness of the transaction, management’s voting power after the Merger and

management’s participation in Merger negotiations.51 Without such disclosures, the

majority-of-the-minority stockholder vote would have been uninformed and

therefore not compliant with MFW procedures. 52




46
   FAC ¶ 54; see also 8 Del. C. § 203.
47
   See 8 Del. C. § 203.
48
   8 Del. C. § 203.
49
   Defs.’ Answering Br. Opp’n to Pls.’ Mot. for Att’ys’ Fee Award Benefits Conferred by the
Prelim. Inj. Stipulation 14, Dkt. No. 141 [hereinafter “AB”].
50
   FAC ¶¶ 178–79.
51
   Id.
52
   See, e.g., OB 28 n.74.
                                            11
              4. The PI Stipulation and Aftermath

       On November 21, 2020, the parties submitted the PI Stipulation to this

Court.53 The PI Stipulation had several effects on the Merger consideration to be

received by stockholders. 54

       First, Malone and Maffei both agreed to cause each outstanding share of GCI

Series B stock beneficially owned by them to be converted into shares of GCI Series

A stock on a one-to-one basis, meaning their supervoting stock was converted into

one-vote-per-share stock in GCI, which would be further converted into zero-vote

Broadband Series C stock following the Merger.55

       Second, Maffei further agreed that, if he exercised any Rollover Broadband

Series B Options following the Merger, he would receive Broadband Series B stock,

which would then be exchanged for Broadband Series C stock on a one-to-one

basis. 56 Put another way, following the Merger, Maffei’s supervoting options would,

upon exercise, collapse down into zero-vote Broadband Series C stock.

       Finally, the Exchange Agreement providing Malone with 49% voting control

of Broadband would terminate according to its terms at the time of the Merger,




53
   See Stipulation and [Proposed] Order Withdrawing Mot. for Prelim. Inj., Dkt. No. 85.
54
   See generally Stip.
55
   Stip 1, 3.
56
   Id. at 3.
                                              12
because neither Malone nor his affiliates had the right to receive Broadband Series

B stock in the Merger. 57

       After the PI Stipulation was entered, GCI filed a Form 8-K that contained

supplemental disclosures with respect to the PI Stipulation, as well as additional

disclosures regarding the personal relationships between Maffei and Engles, Maffei

and Evercore, the financial advisor, and Engles and Magro, the banker employed by

Evercore (the “November 24 8-K”).58 The November 24 8-K further provided

information regarding management’s voting power at Broadband assuming

consummation of the Merger. 59

       Once the consideration to be received in the Merger was altered, the Merger

did not constitute a prohibited “business combination” under Section 203, as Malone

and Maffei benefitted only proportionately as stockholders of GCI. 60 The Plaintiffs

agreed as part of the PI Stipulation to dismiss their claims regarding violations of

Section 203 on the grounds that such claims were now moot. 61 The Plaintiffs did

not otherwise provide any release from liability to the Defendants. 62




57
   Id. at 2; OB 20.
58
   OB 27; see also GCI Liberty, Inc., Current Report (Form 8-K), at 3 (Nov. 24, 2020).
59
   OB 27.
60
   AB 14; see also 8 Del. C. § 203(c)(3)(v).
61
   Stip. 7.
62
   OB 7.
                                              13
        C. Procedural History

        In October 2020, the Plaintiffs filed a complaint (the “Original Complaint”)

alleging breach of fiduciary duties of the Board in connection with the Merger and

violation of Section 203 of the DGCL.63 The Plaintiffs also filed a motion to

expedite. 64 Later that month, the motion to expedite was granted.65 On November

6, 2020, the Court entered a scheduling stipulation laying out the briefing schedule

applicable to the Plaintiffs’ motion for a preliminary injunction, and identifying

December 7, 2020, as the preliminary injunction hearing date.66 The Plaintiffs began

discovery expeditiously, and filed an amended complaint on November 1, 2020 (the

“First Amended Complaint”). 67 In November, the Plaintiffs and the Defendants

completed their document productions, and the Plaintiffs took five depositions. 68 On

November 21, 2020, the parties filed the PI Stipulation. 69 I entered the PI Stipulation

on November 23, 2020.70 The Company then filed the November 24 8-K with the

SEC, disclosing the terms of the PI Stipulation and certain disclosures regarding




63
   Settlement Stip. ¶ A.
64
   Id. ¶ B.
65
   Id. ¶ C.
66
   Id. ¶ D.
67
   See, e.g., id. ¶¶ E, I.
68
   Id. ¶¶ L, M.
69
   Id. ¶ N.
70
   Id.
                                          14
relationships and interactions as described above.71 The Merger closed December

18, 2020. 72

       The remainder of the litigation continued until the parties reached an

agreement to settle the action and memorialized the same in a term sheet dated May

5, 2021. 73 The Stipulation and Agreement of Settlement, Compromise, and Release

was filed on June 17, 2021 74 and I held a settlement hearing, approving the

Settlement and granting the Plaintiffs’ counsel $22 million in attorneys’ fees in

connection with the Settlement only, on October 5, 2021.75

                                      II. ANALYSIS

       A. Attorneys’ Fees under the Corporate Benefit Doctrine

       Delaware caselaw permits a plaintiff to recover attorneys’ fees under the

corporate benefit doctrine if the applicant can show that “(1) the suit was meritorious

when filed; (2) the action producing benefit to the corporation was taken by the

defendants before a judicial resolution was achieved; and (3) the resulting corporate




71
   Id. ¶ O.
72
   Id. ¶ P.
73
   Id. ¶ CC.
74
   See generally id.
75
   See generally Tr. 10.5.21 Settlement Hr’g and Oral Arg. on Pls.’ Req. Mootness Fee, Dkt. No.
142 [hereinafter “Tr. Settlement Hearing”].
                                              15
benefit was causally related to the lawsuit.” 76 Delaware law also provides that the

corporate benefit “need not be measurable in economic terms” to support a fee. 77

       The only element subject to any question is whether the suit was meritorious

when filed, because the action alleged to produce a corporate benefit here—the entry

into the PI Stipulation—clearly occurred prior to a judicial resolution, as the PI

Stipulation mooted the need for a preliminary injunction hearing altogether.

Additionally, in the PI Stipulation, the Defendants waived any right to assert that the

agreements therein were not causally related to the lawsuit, and element (3) is

therefore uncontested. 78

       The question of the claims’ merit when filed is also easily resolved. A claim

is found to be meritorious “‘if it can withstand a motion to dismiss on the pleadings

[and], at the same time, the plaintiff possesses knowledge of provable facts which

hold out some reasonable likelihood of ultimate success.’”79 The meritorious-when-

filed test is a pleading-stage test, and therefore I assess the claims as originally pled

in the Original Complaint.



76
   United Vanguard Fund, Inc. v. TakeCare, Inc., 693 A.2d 1076, 1079 (Del. 1997).
77
   Tandycrafts, Inc. v. Initio Partners, 562 A.2d 1162, 1165 (Del. 1989); see also Allied Artists
Pictures Corp. v. Baron, 413 A.2d 876, 878 (Del. 1980) (internal citation omitted) (“But our law
recognizes that a pecuniary benefit to the corporation is not a prerequisite to a fee award to
counsel.”).
78
   Stip. ¶ 11 (“Defendants . . . hereby agree to waive any right to assert . . . that the agreements set
forth in this Stipulation were not causally related to the efforts of Plaintiffs’ counsel in this
Action.”).
79
   Allied Artists, 413 A.2d at 879 (quoting Chrysler Corp. v. Dann, 223 A.2d 384, 387 (Del. 1966)).
                                                  16
       I have found previously in this case that the claims in the Original Complaint

were, at the minimum, colorable, and so expedited the proceedings.80 The claims

here would have similarly survived a motion to dismiss. Drawing all reasonable

inferences in favor of the Plaintiffs, the Original Complaint contains well-pled81

facts supporting reasonably conceivable inferences that the Merger would violate

Section 203, 82 that the disclosures the Company had made in connection with the

Merger were insufficient,83 that the individual directors had breached their fiduciary

duties84 and that Malone and Maffei had breached their fiduciary duties as

controlling stockholders.85

       Altogether, then, the Plaintiffs’ counsel should be entitled to an award of

attorneys’ fees in connection with their efforts in this action. The Plaintiffs have

requested an award of $22 million; 86 the Defendants contend that the appropriate

size of the fee is $1 million, or $2 million. 87




80
   Telephonic Oral Arg. and Rulings of the Ct. on Pls.’ Am. Mot. Expedited Proceedings, 40–41,
Dkt. No. 78.
81
   See Kandell v. Niv, 2017 WL 4334149 at *12 n.192 (Del. Ch. Sept. 29, 2017).
82
   See, e.g., Verified Class Action Compl. Declaratory and Injunctive Relief, ¶¶ 14–17, 46–52,
Dkt. No. 1.
83
   See id. ¶¶ 173–74.
84
   Id. ¶¶ 187–92
85
   Id. ¶ 229.
86
   See generally OB.
87
   Tr. Settlement Hearing 102:18–20.
                                             17
       B. The Sugarland Factors in Application

       To assess a claim for attorneys’ fees, I must apply the Sugarland factors to

make an equitable award. 88 These are: “(1) the results achieved; (2) the time and

effort of counsel; (3) the relative complexities of the litigation; (4) any contingency

factor; and (5) the standing and ability of counsel involved.”89 Historically, the

benefit achieved by the Plaintiffs’ counsel in the course of the litigation has received

the greatest weight.90 While attorneys’ fees are an issue for resolution in the Court’s

discretion, 91 I look to precedential cases to guide my review.92

               1. Valuation of the Benefits Achieved

       It is necessary to ascertain the benefits achieved before attempting to value

the same.

       The Plaintiffs seek an award of fees for three benefits: bringing the Merger

into compliance with Section 203; the additional (but, per the Plaintiffs, allegedly

still inadequate)93 disclosures GCI made regarding the Merger to its stockholders

prior to the vote; and the reduction in the individual Defendants’ ultimate voting




88
   See Americas Mining Corp. v. Theriault, 51 A.3d 1213, 1254 (Del. 2012).
89
   Id.
90
   See id.
91
   See, e.g., In re James River Grp., Inc. S’holders Litig., 2008 WL 160926, at *2 (Del. Ch. Jan. 8,
2008).
92
   See, e.g., Olson v. ev3, Inc., 2011 WL 704409, at *8 (Del. Ch. Feb. 21, 2011) (“Precedent awards
from similar cases may be considered for the obvious reason that like cases should be treated
alike.”).
93
   See AB 29.
                                                18
power that occurred due to the changes in consideration to be paid as a result of the

Merger. 94

       The Defendants urge me to award fees with respect to the Section 203

compliance only.95 They cite Winthrop v. Central Coal & Coke Corporation, which

states that a fee award is justified where the “‘benefit’ produced by the defendants’

action [is] ‘the same or similar [to that] sought by the shareholder’s litigation.’”96

The Defendants read Winthrop to require that, to receive fees with respect to an

alleged benefit, a plaintiff must have made a specific, now-mooted, claim with

respect to each benefit. 97

       This is too narrow a reading of Winthrop. In Winthrop, the plaintiffs filed a

complaint to remove a particular slate of directors. 98 A stockholder written consent

was executed that led to the re-election of that exact slate of directors, mooting the

plaintiffs’ complaint. 99 The plaintiffs sought fees for having worked a corporate

benefit, and the Court denied on the basis that the result—reelection of the very

directors the plaintiffs sought to remove—was “certainly not the result plaintiffs

sought to achieve when they filed [the] action,” and therefore the benefit produced

was not the same or similar to that sought by the plaintiffs in instigating the


94
   See OB 2–3.
95
   The Defendants continue to assert that Section 203 did not apply to the Merger. See AB 6.
96
   2000 WL 33173168, at *1 (Del. Ch. Jan. 28, 2000) (internal citation omitted).
97
   See AB at 15–16.
98
   Winthrop, 2000 WL 33173168, at *1.
99
   Id.
                                              19
litigation. 100 The Court also briefly analyzed but did not credit an argument by the

plaintiffs that insisted the “purpose” of their litigation was to seek the declaration of

a legitimate board of directors, instead stating that the Court “perceive[d] the

purpose of the litigation differently.”101

       Here, the two extra benefits—additional disclosure and change in voting

control—dovetail with the overall “gravamen” of the litigation: “that the Merger

consideration for minority stockholders was inadequate while Malone and Maffei

received unfair special benefits.” 102            The additional disclosure provided

stockholders, whose majority-of-the-minority vote was still being sought, with

pertinent information—regarding the process by which Merger consideration was

set—for their contemplation before casting their votes. The change in voting control

following the PI Stipulation stripped Malone and Maffei of this unique consideration

they were to receive following the Merger. Thus, the questioned “benefits” are

clearly a similar result to that sought by the Plaintiffs in bringing suit, even if they

do not precisely correlate to a claim in the First Amended Complaint.

       Therefore, I will value the three distinct benefits the Plaintiffs have provided

in securing the PI Stipulation: (1) additional public disclosures regarding conflicted




100
    Id.
101
    Id.
102
    Pls.’ Reply Br. Further Supp. Their Mot. for Att’ys’ Fee Award Benefits Conferred By the
Prelim. Inj. Stipulation 10, Dkt. No. 136.
                                             20
individuals; (2) curing of any Section 203 violation; and (3) a reduction in voting

control following the consummation of the Merger. I address each in turn.

                      a. Valuing the Additional Disclosures

       In assessing the value of the disclosure claims, I look to precedents of this

Court. In In re ArthroCare Corporation Stockholder Litigation, the Court found that

a range of $800,000 to $1 million in fees was merited with respect to additional

disclosures made regarding the transaction at issue, because the disclosure claims

pertained to conflicted financial advisors and financing sources, which made them

stronger than the average disclosure claim. 103

        I conclude that an award of $800,000 is appropriate with respect to the

disclosure claims. This is indicative of the fact that the disclosure claims in this case

were also related to conflicts regarding financial advisors as well as special

committee members. I have adjusted to the low end of the scale to reflect the fact

that the Plaintiffs still viewed the revised disclosures as insufficient to fully inform

GCI stockholders ahead of the vote. 104




103
    In re ArthroCare Corp. S’holder Litig., Cons. C.A. No. 9131-VCL, at 28:4–8 (Del. Ch. Nov.
6, 2014) (TRANSCRIPT).
104
    OB 28 n.74 (“Plaintiffs maintain that the stockholder vote on the Merger was still uninformed
even with the Supplemental Disclosures.”).
                                               21
                      b. Valuing Compliance with Section 203

       The Plaintiffs’ Section 203 claim was expressly mooted in connection with

the PI Stipulation,105 given that the changes to the Merger consideration brought the

transaction within a statutory safe harbor.106

       The Defendants argue that, while the Section 203 claims are an “appropriate”

basis for a mootness fee, 107 a fee of $1 to 2 million is the most that ought to be

awarded. 108 Essentially, the Defendants maintain the position that, despite entry into

the PI Stipulation, the Company had previously validly waived the applicability of

Section 203 to the Merger, and therefore no true economic benefit was obtained by

the Plaintiffs. 109 This reasoning is uncompelling. While the Plaintiffs may not have

received a fungible cash payment constituting an economic benefit, ensuring that the

merger was statutorily sound is of value to stockholders. Confirming that the Merger

is compliant with the statute is itself an important benefit. Further, the compliance

ensures that management attention is not diverted in attempting to respond to

litigation and inquiries with respect to the alleged violation.

       In response, the Plaintiffs point me to Hawkes v. Bettino, in which a $3.85

million contested attorneys’ fee was awarded in exchange for mooting a Section 203



105
    See Stip. ¶ 7.
106
    See AB 14; see also 8 Del. C. § 203(c)(3)(v).
107
    AB at 26–27.
108
    See id. at 27; see also Tr. Settlement Hearing 102:16–20.
109
    See AB 17, 28.
                                               22
violation prior to consummation of a business transaction.110 I find that a substantial

corporate benefit occurred here, and that the fee awarded in Hawkes is thus a helpful

guidepost.

      I note, however, the need to avoid duplicity in measuring an applicable award

of fees. The Hawkes benefit included supplemental disclosures.111 I treat disclosure

as a separate benefit to be valued, and thus discount the Hawkes award by

$800,000.112 This accounts for the additional disclosures regarding the litigation,

which were included in the November 24 8-K. Altogether, an award of $3.05 million

is appropriate for the mooting of the Section 203 claims.

                    c. Valuing the Change in Voting Control

      The decrease in the individual Defendants’ voting power worked a

compensable benefit. In valuing that benefit, the Plaintiffs urge me to consider the

Wedge and assign its shrinkage here an express valuation. In support of their

position, they proffer the Expert Report of Benjamin Sacks, a financial economist

(the “Sacks Report”). The Sacks Report purports to assign a concrete valuation to

three separate avenues by which, Sacks argues, the Wedge was decreased in

connection with the PI Stipulation: (1) the fact that Malone and Maffei’s




110
     See generally Hawkes v. Bettino, C.A. No. 2020-0360-PAF (Del. Ch. Apr. 1, 2021)
(TRANSCRIPT).
111
    See generally id.
112
    See supra Section II.B.1.a.
                                          23
consideration for the Merger was ultimately converted into non-voting Broadband

Series C stock; (2) the fact that Maffei’s high-vote Rollover Broadband Series B

Options must now, upon exercise, be converted into non-voting Broadband Series C

stock; and (3) the termination of the Exchange Agreement, which otherwise would

have allowed Malone to retain 49% ownership of Broadband.113

       To bolster the Sacks Report, the Plaintiffs point to “economists and investor

groups,” the SEC’s Investor Advisory Committee, and statements of this Court in

written opinions and oral rulings, supporting the concept that a Wedge can reduce

firm value. 114 While these sources support the concept of the Wedge, no additional

mathematical reasoning has been provided to bolster Sacks’s conclusion. I, too, find

the concept of the Wedge compelling, but that does not equate with an immediate

ability to quantify the concept. The Sacks Report, while providing one theory of

quantification, does not persuade me of the appropriateness of the fee award its

valuation is purported to justify: $18 to $19 million for this benefit alone. 115




113
    See Unsworn Decl. Pursuant to 10 Del. C. § 3927 of Andrew E. Blumberg in Supp. of Pls.’
Mot. For Att’ys’ Fee Award Benefits Conferred by the Prelim. Inj. Stipulation, at Ex. 1., Dkt. No.
125.
114
    See OB 31.
115
    I conclude that the Plaintiffs ask me to award $18 to $19 million on strength of the Wedge
analysis by way of simple algebra. The Plaintiffs suggest a $22 million award; they do not
expressly lay out the formula by which they arrived at this number in their opening brief, but they
urge that “The Section 203 and Disclosure Benefits Support a Fee Award of $3 to $4 million.” Id.
at 51.
                                               24
       Instead, I look again to precedent to determine a valuation for the change in

voting control secured by the PI Stipulation. In re Activision is instructive.116 That

case involved the valuation of three major components: (1) a payment of $275

million to the company; (2) a reduction in two directors’ voting power, from 24.9%

in the aggregate to 19.9%; and (3) the expansion of the applicable board of directors

by two spots to be filled by independent directors.117 The board of directors at issue

also became facially independent as a result of the expansion.118 The Court treated

(1) separately but stated that an award of $5 to 10 million for the reduction of voting

power and the addition of two independent directors would be supported by

precedent. 119 In support, the Court cited a number of cases, each of which awarded

between $5.14 and $8.5 million in fees for a variety of nonmonetary beneficial

outcomes. 120

       Precedent further suggests that the addition of a single independent director

could itself support an award of $1 million in attorneys’ fees.121 Backing that value




116
    In re Activision Blizzard, Inc. S’holders Litig., 124 A.2d 1025 (Del. Ch. 2015).
117
    Id. at 1071.
118
    Id.
119
    Id.
120
    See id. at 1071 n.30 (citing In re Google Inc. Class C S’holder Litig., Cons. C.A. No. 7469-CS,
at 109 (Del. Ch. Oct. 28, 2013) (TRANSCRIPT), then citing In re Yahoo! S’holders Litig., C.A.
3561-CC, Let. Op. at 1 (Del. Ch. Mar. 6, 2009), and then citing Minneapolis Firefighters’ Relief
Assoc. v. Ceridian Corp., C.A. No., 2996-CC, Order at 2 (Del. Ch. Mar. 24, 2008)).
121
    In re Tile Shop Holdings, Inc. S’holder Derivative Litig., 10884-VCG, at 42 (Del. Ch. Aug. 23,
2018) (TRANSCRIPT).
                                               25
(unachieved here) out of the Activision range suggests that an appropriate range for

the reduction in voting control might here fall between $3 and $8 million.

       I conclude that $5.5 million, the midpoint of the adjusted range, is an

appropriate award for the benefits relating to voting control achieved by the PI

Stipulation. Multiple distinguishing facts here inform my conclusion but return it to

the mean figure.

       First, the Activision lead counsel achieved a change with respect to the facial

independence of the board, which has not been accomplished here, counseling for a

fee in the lower end of the range.

       Further, the PI Stipulation prevented de jure control from being established,

but ultimately Malone and Maffei remain in a position of soft control with respect

to the combined company.122 While this fact does not militate against receiving an

award, moderation should guide the quantification of the fee.

       On the other hand, the delta between the voting power of Malone and Maffei

before and after the PI Stipulation here is roughly fourteen percent,123 in comparison


122
    See, e.g., OB 4 (discussing the “‘soft control’” Malone and Maffei had in GCI by virtue of their
pre-Merger 35% voting position). If 35% voting control can be viewed as soft control, 47% voting
control of the combined company can likewise be considered soft control. See, e.g., id. at 2
(identifying Malone and Maffei’s voting control of the combined company as “approximately
47%”).
123
    See, e.g., id. (“[T]he PI Stipulation reduced [Malone and Maffei’s] collective voting power on
an absolute basis, taking their combined vote from over 61% in the post-Merger company to
approximately 47%.”); but see FAC ¶ 179 (“[T]he two will have 66.6% of the voting power of the
combined company taking into account the exercise of Maffei’s rolled options and the conversion
of Malone’s “C” shares as permitted by the Exchange Agreement”). Because Maffei’s GCI Series
                                                26
to the five percent change in Activision,124 suggesting that the fees awarded should

perhaps be nudged upwards.

       This delta leads the Plaintiffs to suggest that the value of voting control should

be subject to a concomitant multiplier (approximately three), and to propose a range

of $9 to $24 million in fees associated with the voting control. I cannot agree with

this proposition. The stockholders’ position was certainly improved, but not so

dramatically as to invite an award of fees well exceeding the precedential ranges in

Activision and the cases to which it cites.

       On balance, an award of $5.5 million with respect to the voting control change

is appropriate. This sits comfortably within the range promulgated in Activision as

adjusted for the two additional board seats. It further rewards the Plaintiffs for

preventing de jure control, but acknowledges the reality that Malone and Maffei

likely still maintain soft control over the combined company post-Merger. It also

accounts for the fact that a facially independent board of directors was not

established here.



B Options were not exercised, and because his Rollover Broadband Series B Options must now
collapse into non-voting Broadband Series C stock upon exercise, I do not include them in the
delta calculation. I do not consider the Exchange Agreement conversion because the agreement
has been terminated. Relatedly, the Plaintiffs, in their First Amended Complaint, also urge the
conclusion that the potential to achieve 66.6% of the vote was a motivator for Malone and Maffei,
as it would allow the two to overcome the supervoting provisions in Broadband’s certificate of
incorporation with respect to future transactions. See id. ¶ 203. Because this change was
speculative in nature, given that it hinged on Maffei’s decision as to whether to exercise his
Rollover Broadband Series B Options, I do not credit it in the award here.
124
    Activision, 124 A.3d at 1071.
                                               27
      In sum, then, an appropriate fee for the benefit acquired for the corporation is

$9.35 million in total: $3.05 million for resolution of the Section 203 claim;

$800,000 for the improved disclosures pertaining to conflicted directors, special

committee members, and financial advisors; and $5.5 million accorded to the change

in voting control.

              2. The Remaining Sugarland Factors and the Lodestar Cross-Check

      The remainder of the Sugarland factors are comparatively straightforward to

address. The case was taken by the Plaintiffs’ counsel on a contingent basis, and the

experience, skill, standing and ability of both the Plaintiffs’ and the Defendants’

counsel are well known to this Court to be exemplary. The litigation here was

complex, not only in the sense that the underlying transaction was complex, but also

logistically with respect to the expedited timeline seeking relief in advance of the

stockholder vote.

      Sugarland also highlights that the time and effort of counsel must be

recognized.    Given the course of expedited discovery, the Plaintiffs’ counsel

received almost eleven thousand documents and took five depositions, while

preparing briefing and argument and also negotiating the PI Stipulation in parallel.

Prior to the PI Stipulation, the Plaintiffs’ counsel had devoted over 2,700 hours to

this matter, which such total is truncated due to both the expedited schedule and the




                                         28
determination that it was appropriate to enter into the PI Stipulation ahead of

additional depositions, briefing, and argument.

          To prevent granting of windfall awards, this Court has historically considered

hours worked as a “crosscheck.”125 The Plaintiffs’ counsel reported in their Opening

Brief that they worked 2,716.4 hours prior to the PI Stipulation, which they value at

approximately $1.6 million. 126 Assuming an award of $9.35 million, this implies an

hourly rate of $3,442.06. In light of the contingent nature of the litigation, I find this

is within the range of precedents and confirms the fee award granted here is not a

windfall.

          In sum, each of the Sugarland factors weighs in favor of an award of

attorneys’ fees to the Plaintiffs’ counsel of $9.35 million, exclusive of the settlement

fee award.


                                      III. CONCLUSION

          The Plaintiffs’ Motion for Attorneys’ Fees is GRANTED in the amount of

$9,350,000. An appropriate Order is attached.




125
      Olson v. ev3, Inc., 2011 WL 704409, at *8 (Del. Ch. Feb. 21, 2011).
126
      OB 57.
                                                 29